Citation Nr: 0317351	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-09 182	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for arteriosclerotic 
heart disease, status post coronary artery bypass graft, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for urticaria and 
erythema multiform with angioneurotic edema, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from April 1961 to October 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  In connection with this appeal the veteran testified 
before the undersigned in December 2002; a transcript of that 
hearing is associated with the claims file.

The Board notes that the veteran submitted a timely notice of 
disagreement with respect to the RO's June 2001 denial of 
entitlement to increased ratings for degenerative changes of 
the cervical spine, lumbar spine, and right and left hands, 
and the denial of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  On March 20, 2002, the RO issued a statement of 
the case pertinent to those matters; however, the veteran 
submitted a substantive appeal pertinent only to the issues 
identified on the first page of this decision.  The remaining 
issues included in the statement of the case were not 
thereafter addressed in any written communication from the 
veteran or his representative.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to these matters.  


REMAND

At the time of his December 2002 hearing, the veteran 
identified receipt of fairly recent VA and private treatment 
for the disabilities at issue in this appeal.  The claims 
file currently contains VA and private records dated only 
through the year 2000.  The veteran also indicated that he 
had applied for Social Security Administration (SSA) 
disability benefits.  No SSA records are currently associated 
with the claims file.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) (pursuant to duty to assist, VA must seek to 
obtain all pertinent records, including SSA records, of which 
it is put on notice); 38 C.F.R. § 3.159 (2002).  Thus, remand 
is warranted to attempt to associate the identified records 
with the claims file.

The Board further notes that at the time of his hearing the 
veteran indicated he is currently unemployed and that he 
continues to experience worsening symptoms associated with 
his service-connected arteriosclerotic heart disease, and 
urticaria and erythema multiform.  The last VA examination of 
these disabilities was conducted in 2001 and more 
contemporary examination is therefore indicated based on the 
veteran's allegations of increased disability.  See Glover v. 
West, 185 F.3d 1328 (Fed. Cir. 1999); see also Caffrey v. 
Brown, 6 Vet. App. 377 (1994) (A two-year old examination was 
too remote).

Finally, the Board notes that prior to August 30, 2002, 
urticaria did not have its own diagnostic code and was 
instead rated by analogy.  The veteran's service-connected 
urticaria and erythema multiform is thus currently rated as 
10 percent disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7118 (2002) (angioneurotic edema).  During 
this appeal, however, VA issued new regulations for rating 
skin disabilities under 38 C.F.R. § 4.118 (effective August 
30, 2002), to include the addition of Diagnostic Code 7825 
for urticaria.  See 67 Fed. Reg. 49,590-96 (July 31, 2002); 
see also corrections at 67 Fed. Reg. 58,448 (September 16, 
2002).

The criteria for Diagnostic Code 7825 provide for assignment 
of a 10 percent rating where there are recurrent episodes of 
urticaria occurring at least four times during the past 12-
month period, and; that respond to treatment with 
antihistamines or sympathomimetics.  A 30 percent rating is 
warranted where there are recurrent debilitating episodes 
occurring at least four times during the past 12-month 
period, requiring intermittent systemic immunosuppressive 
therapy for control.

Because the above-cited laws changed during the pendency of 
this appeal, the veteran is entitled to the application of 
the versions of the regulations that are more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
but see, VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000) (the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change).  In this case, the veteran has 
not been notified of the regulatory changes and has not been 
afforded any opportunity to present relevant argument.  Also, 
the RO has not had an opportunity to consider the veteran's 
claims under the new criteria.  In the Board's opinion, the 
veteran could be prejudiced as a result of the Board 
addressing this matter in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Moreover, additional 
development of the medical evidence is required as a result 
of the changes in the rating criteria.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
providers who possess records of 
treatment or evaluation for his urticaria 
and erythema multiform with angioneurotic 
edema, or for his arteriosclerotic heart 
disease.  In particular, the veteran is 
requested to provide identification and 
release information pertinent to medical 
care provided by Dr. Majewski such that 
VA can obtain such records for 
consideration in connection with these 
claims.  After securing the necessary 
release, the RO should obtain identified 
records.  The RO should, in any case, 
ensure that relevant records of 
contemporary VA treatment or other 
reports of VA clinical evaluations for 
the claimed disabilities at the VA 
facility in Tuskegee, Alabama, or at any 
VA facility located in Georgia are 
associated with the claims file.

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon 
concerning that claim.

3.  After the above has been 
accomplished, the RO should schedule the 
veteran for examination by physicians 
with the appropriate expertise to 
identify the nature and severity of 
manifestations of urticaria and erythema 
multiform with angioneurotic edema and of 
arteriosclerotic heart disease.  The 
claims folder must be made available to 
the examiners for review before the 
examination.  

a)  With respect to urticaria and 
erythema multiform with angioneurotic 
edema, the examiner is requested to 
identify the existence, frequency and 
duration of angioneurotic edema and state 
whether such attacks are best 
characterized as mild, moderate or severe 
in degree.  The examiner should 
specifically comment on whether there is 
evidence of any laryngeal involvement, 
and, if so, identify the frequency and 
duration of those episodes.  The examiner 
should also identify whether the veteran 
had required immunosuppressive therapy or 
whether the veteran's condition has 
required the use of and been responsive 
to antihistamines or sympathomimetics.

b)  With respect to cardiovascular 
examination, with the veteran's 
consent and if medically advisable, 
exercise stress testing should be 
conducted.  The examiner must state 
whether the veteran's service-
connected heart disease prevents 
more than ordinary manual labor, 
more than light manual labor, or 
more than sedentary employment.  The 
examiner should identify the nature 
and extent of activity limitations 
resulting from cardiovascular 
disease and, if medically feasible, 
set out the level of metabolic 
equivalents (METS) at which the 
veteran experiences dyspnea, 
fatigue, angina, dizziness or 
syncope.  The examiner is also 
requested to state whether, and to 
what frequency, there is congestive 
heart failure; to identify the 
presence of left ventricular 
dysfunction and set out the ejection 
fraction rate; to  confirm or refute 
the presence of cardiac hypertrophy 
or dilation; and to identify whether 
continuous medication is required 
for the control of cardiovascular 
disability.

The rationale for all opinions reached 
should be provided.

4.  After the above-requested development 
is completed, to the extent possible, the 
RO must review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

5.  After all indicated actions have been 
completed, the RO should again review the 
record and re-adjudicate the issues on 
appeal, to include consideration of the 
new criteria for evaluating urticaria.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case.  That supplemental statement of 
the case should include a recitation of 
all potentially applicable laws and 
regulations, to include the recent 
regulatory amendments pertinent to the 
evaluation of skin disorders, a 
recitation of the evidence considered in 
re-adjudicating the claims, and the 
reasons and bases for the determinations.  
The veteran and his representative should 
be given the appropriate period of time 
to respond to the supplemental statement 
of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

